 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                          No. 2:15-cr-00164-TLN
12                       Plaintiff,
13            v.                                         ORDER
14    SECUNDINO ESQUIBEL,
15                       Defendant.
16

17          This matter is before the Court on Defendant Secundino Esquibel’s (“Defendant”) Motion

18   to Terminate Restitution Payments. (ECF No. 177.) No opposition has been filed. For the

19   reasons set forth below, the Court DENIES Defendant’s request.

20          On December 14, 2017, Defendant pleaded guilty to manufacture of marijuana in

21   violation of 21 U.S.C. § 841(a)(1) and depredation of public lands and resources in violation of

22   18 U.S.C. § 1361. (ECF No. 102.) On September 20, 2018, the Court sentenced Def endant to 87

23   months of imprisonment, a 36-month term of supervised release, a special assessment of $200,

24   and restitution in the amount of $24,710. (ECF Nos. 132, 133.)

25          In a pro se letter to the Court, Defendant complains that his prison facility is withdrawing

26   ten dollars a month from his account for restitution. (ECF No. 177 at 1.) Defendant argues the

27   Court “said that if the rest of [his] codefendants . . . were not going to pay, that [he] didn’t have

28
                                                        1
 1   to either.”1 (Id.) The Court construes Defendant’s letter as a motion to terminate his restitution
 2   obligations. However, Defendant does not cite any authority that would allow the Court to
 3   terminate restitution at this stage. Nor does Defendant articulate any grounds for terminating
 4   restitution or any flaw in the Court’s restitution order. At sentencing, and then again in the final
 5   judgment, the Court ordered that restitution shall be “joint and several” with any codefendant,
 6   which means Defendant is liable for all or part of the restitution amount regardless of whether his
 7   codefendants comply with their restitution orders. (See ECF No. 133 at 6.)
 8            Absent any evidence or argument as to why Defendant’s well-supported order of
 9   restitution should be terminated, the Court DENIES Defendant’s request. (ECF No. 177.)
10            IT IS SO ORDERED.
11   DATE: June 1, 2021
12

13
                                                                        Troy L. Nunley
14                                                                      United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27
     1        Defendant is either mistaken in his recollection or he is intentionally misrepresenting a statement this Court
28   did not make.
                                                                 2
